Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on June 21, 2022 in response to the Office Action of May 16, 2022 is acknowledged and has been entered. 
The Amendment to the specification is now withdrawn in view of the amendment. 
The objection to the drawings is now withdrawn in view of the amendment to FIGS.2 and 4. 
The objections to claims 4 ,5 and 20-22 are now withdrawn in view of the claim amendment. 
The rejections to claims 1-18 and 20-22 are now withdrawn in view of the claim amendment. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Zachary Kinnaird (Reg. No. 71,486) on July 15, 2022 with Applicant’s approval obtained. 

Amendment to the claims:
Claim 1, 4, 5, 9, 11 and 13-15 are amended to clarify the scope fo the claims, to use consistent claim language and to observe proper antecedent basis to avoid potential indefiniteness issues.

Claim 1.  A fetal imaging system, comprising:
	an ultrasound transducer;
	an acceleration sensor for generating an acceleration signal relating to at least one of a movement direction and a speed of the ultrasound transducer;
	an output for providing output information to guide a user of the fetal imaging system to move the ultrasound transducer in a direction to locate a fetal edge of a fetal body;
	an image processor adapted to execute instructions stored in a tangible, non-transitory computer readable medium to process ultrasound images generated by the ultrasound transducer; and 
	a controller for controlling an emission power of the ultrasound transducer and adjusting the output information in dependence on the acceleration signal and results of the ultrasound image processing;
wherein the results of the ultrasound image processing are a fetal body portion recognized by the image processor.

Claim 4.  The system as claimed in claim 1, wherein the instructions when executed by the image processor further cause the image processor to detect the fetal edge  from the results of the ultrasound image processing and the controller is adapted to control the emission power of the ultrasound transducer and adjust the output information in dependence on the acceleration signal and the fetal edge detected.

Claim 5. The fetal imaging system as claimed in claim 1, wherein the controller is adapted to control the output to provide an indication of a direction to move the ultrasound transducer, the indication including the direction to be at least one of towards the [[fetus]]fetal body or around the fetal edge.

Claim 9.  The fetal imaging system as claimed in claim 1, wherein the controller is adapted to generate the output information to direct the user to move the ultrasound transducer to take an image of a neck region of the [[fetus]]fetal body, and the instructions when executed by the image processor further cause the image processor  to recognize the neck region and detect a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow direction relative to the neck region.

Claim 11.  A fetal imaging method, comprising:
	taking an ultrasound image using an ultrasound transducer;
	generating an acceleration signal relating to at least one of a movement direction and a speed of the ultrasound transducer used in taking the ultrasound image;
	outputting information to guide a user of the fetal imaging method to move the ultrasound transducer, in response to the acceleration signal, in a direction to locate a fetal edge of a fetal body;
		controlling an emission power of the ultrasound transducer and adjusting the output information in dependence on the acceleration signal;
processing a sequence of ultrasound images generated by the ultrasound transducer based on different ultrasound transducer positions; and 
recognizing the results of the processing of the sequence of ultrasound images as a fetal body portion of the fetal body.

Claim 13.  The fetal imaging method as claimed in claim 11, comprising detecting the fetal edge, and controlling the output to provide an indication of a direction to move the ultrasound transducer to move towards [[a fetus]]the fetal body or around the fetal edge.

Claim 14.  The fetal imaging method as claimed in claim 11, comprising generating an output to direct the user of the method to move the ultrasound transducer to take an image of a neck region of [[a fetus]]the fetal body, and detecting a blood flow direction thereby to identify a suspected nuchal cord.

Claim 15.  A tangible, non-transitory computer readable medium that stores instructions, which when executed by a processor, cause the processor to:
	take an ultrasound image using an ultrasound transducer;
	generate an acceleration signal relating to at least one of a movement direction and a speed of the ultrasound transducer used in taking the ultrasound image;
	output information to guide a user to move the ultrasound transducer, in response to the acceleration signal, in a direction to locate a fetal edge of a fetal body;
	control an emission power of the ultrasound transducer and adjust the output information in dependence on the acceleration signal; 
process a sequence of ultrasound images generated by the ultrasound transducer based on different ultrasound transducer positions; and
	recognize results of the processed sequence of ultrasound images.

Allowable Subject Matter
Claims 1-18 and 20-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1, 11 and 15 in regard to the features of “an output for providing output information to guide a user of the fetal imaging system to move the ultrasound transducer in a direction to locate a fetal edge of a fetal body; and a controller for controlling an emission power of the ultrasound transducer and adjusting the output information in dependence on the acceleration signal", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 9-11 of the response filed on January 03, 2022, which Examiner agrees with.
Dependent claims 2-10, 12-14, 16-18 and 20-22 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793